DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 
Response to Amendment
	The applicant’s amendment filed on 3/29/2022 has been entered. Claims 1-5, 10-15, 17, 19, and 21-24 remain pending in the present application. Claims 6-9, 16, 18, and 20 have been cancelled. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites, “generating a completed work profile from the task parameter data and the task performance data;”, “generating a billing profile from the task parameter data, task performance data, and billing rate data, wherein the billing profile includes a billing amount representing a cost for performing the task;”, “generating a productivity profile from the task parameter data and task performance data, wherein the productivity profile represents a productivity level;”, “generating an error profile from the error data;”, and “generating a maintenance report for the robotic device from the task performance data and the error profile”, which analyzed under Step 2A Prong One, is understood as a user mentally or with pen and paper, generating a profile based upon presented data. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. The claim includes the additional limitations of, “storing task parameter data, task performance data, and billing rate data, wherein the task parameter data and task performance data correspond to a task performed by the robotic device, the task comprising a plurality of sub-tasks, wherein the task performance data is generated by the robotic device during performance of the task, wherein the task performance data includes error data logged upon occurrence or each error made by the robotic device during performance of each sub-task,” and “…transmitting the maintenance report to a device supplier device;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity in the form of mere data gathering (see MPEP 2106.05(g)). Further, the claim recites, “transmitting at least one software update or software upgrade over a network to the robotic device based on the maintenance report.”, which analyzed under Step 2A Prong Two is as merely reciting an idea of transmitting a software update/upgrade over a network but does not describe how a solution to a problem is accomplished and thus is interpreted as simply applying the judicial exception (see MPEP 2106.05(f)). Lastly, the claim recites a “robotic device”, which analyzed under Step 2A Prong Two is interpreted as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering task parameter, performance, billing, and error data of a robotic device. Analyzed under Berkheimer, merely gathering and transmitting data is considered well-understood, routine, and conventional as discussed by the courts, “v. Storing and retrieving information in memory, Versata Dev. Group, inc. v. SAP Am. Inc. 793 F.3d 1306, 1334, 115 USPQ4d 1681, 1701 (Fed. Cir, 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). 

Review of dependent claims 2-5 and 21-22 provide additional limitations that are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 3, 5, and 21, as analyzed under Step 2A Prong One include determining a transportation optimization, determining a billing rate, and determining at least one part for maintenance, which under broadest reasonable interpretation can be performed using the human mind and thus falls under the “Mental Processes” grouping of abstract ideas. 
This judicial exception is not integrated into a practical application. Claims 2 and 22, as analyzed under Step 2A Prong Two, include limitations describing the task that data is gathered from as well as description of a part in need of maintenance, which is understood as generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Review of claim 4, as analyzed under Step 2A Prong Two, provides limitations that describe that the transportation optimization is achieved using a machine learning algorithm which is interpreted as merely adding the words “apply it” with the judicial exception or mere instructions to implement the abstract idea on a computer (see MPEP 2106.05(f)). Finally, review of claim 21, as analyzed under Step 2A Prong Two, transmits data over a network which is interpreted as adding insignificant extra solution activity in the form of data gathering (see MPEP 2106.05(g)). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements merely amount to sending and receiving robot data over a network. Analyzed under Berkheimer, merely sending and receiving data over a network has been deemed as well-understood, routine, and conventional as discussed by the courts, “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”; (see MPEP 2106.05(d)(II)). 

***Examiner note: the office would like to point out that the limitation in claim 10 of: “distribute and install at least on software update or software upgrade at the robotic device, the at least one software update or software upgrade identified based on the maintenance report.”; most importantly, that the update/upgrade is installed on the robotic device as a result of the report, if incorporated into independent claim 1 would provide limitations that represent significantly more than the abstract idea itself. Support for this is found in paragraph [0272] of the filed specification which states that, “The cloud server may provide the updates and upgrades to restore, alter, or improve software or hardware functionality for the robotic device.”, thus showing that once installed, the functioning of the robotic device would be improved.***

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, 10-15, 17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US PGPUB 20110270724) in view of Kuffner, Jr. et al. (US Patent 9,008,839) in view of Bolich (US PGPUB 20150149392) in view of Landsnes (US PGPUB 20090204257). 

Regarding Claim 1; O’Neil teaches; A method of tracking and analyzing usage of a robotic device, the method comprising: 
storing task parameter data, task performance data, and billing rate data, wherein the task parameter data and task performance data correspond to a task performed by the robotic device, the task comprising a plurality of sub-tasks, and wherein the task performance data is generated by the robotic device during performance of the task, (O’Neil; at least paragraph [0015] and [0049]; disclose a system and method for sending a hay bailing application (i.e. task parameter data) to a tractor and wherein various data is tracked during performance of the task such as number bales created and location of the bales (i.e. task performance data) and wherein upon completion an invoice is created which includes fuel costs/operator costs (i.e. billing rate data for performance of the task) and wherein each bale of hay created is considered a sub-task)
generating a completed work profile from the task parameter data and the task performance data; (O’Neil; at least paragraphs [0047] and [0048]; upon determining that a work task has been completed, the recorded performance data is converted into a report (i.e. completed work profiled))
generating a billing profile from the task parameter data, task performance data, and billing rate data, wherein the billing profile includes a billing amount representing a cost for performing the task; (O’Neil; at least paragraphs [0048]-[0049]; disclose wherein an invoice is created (i.e. billing profile) which takes into account various task performance data points and creates a cost for performance of the task based on all the monitored variables)
generating a productivity profile from the task parameter data and task performance data, wherein the productivity profile represents a productivity level; (O’Neil; at least paragraph [0053]; disclose wherein the system creates productivity data for performance of the task such as for example, number of tasks performed or a start and stop time)
O’Neil appears to be silent on; wherein the task parameter data and task performance data correspond to a task performed by the robotic device,
wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task,
generating an error profile from the error data;
generating a maintenance report for the robotic device from the task performance data and transmitting the maintenance report to a device supplier device; 
transmitting at least one software update or software upgrade over a network to the robotic device based on the maintenance report.
However, Kuffner teaches; wherein the task parameter data and task performance data correspond to a task performed by the robotic device, (Kuffner; at least Abstract; disclose a system and method of gathering task logs for a plurality of robotic devices)
generating an error profile from the error data; (Kuffner; at least column 12, lines 49-58; disclose a system and method for monitoring a plurality of robotic devices and wherein the system includes keeping track of each devices success/failures of completing tasks (i.e. error profile for each device))
O’Neil and Kuffner are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating an error profile data related to tasks performed by robots as disclosed by Kuffner with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order determine a health and possible maintenance need for the monitored devices as disclosed by Kuffner (column 12, lines 40-50). 
O’Neil and Kuffner appear silent on; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task,
generating a maintenance report for the robotic device from the task performance data and transmitting the maintenance report to a device supplier device; 
transmitting at least one software update or software upgrade over a network to the robotic device based on the maintenance report;
However, Bolich teaches; generating a maintenance report for the robotic device from the task performance data and transmitting the maintenance report to a device supplier device; (Bolich; at least paragraphs [0019]-[0020] and [0022]; disclose a system and method that is capable of monitoring operation and operational parameters of robots and can utilize the information to create alert detailing an issue (report) detected with a particular robot device to a technician interface displaying the performance data and potential issue with the robot and wherein the system creating the report can function as a device supplier device as it contains user manuals and product specifications regarding each robot)
transmitting at least one software update or software upgrade over a network to the robotic device based on the maintenance report. (Bolich; at least paragraph [0028]; disclose wherein based on the identified report, providing a software patch (i.e. update) in order to correct a software malfunction within a robotic device).
O’Neil, Kuffner, and Bolich are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing software updates to robots as disclosed by Bolich with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil and Kuffner to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order to provide a system and method for assisting technicians by identifying issues with various robotic equipment as disclosed by Bolich (paragraph [0003]). 
The combination of O’Neil, Kuffner, and Bolich appear to be silent on; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task,
However, Landsnes teaches; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task, (Landsnes; at least Fig. 2; paragraphs [0014]-[0015] and [0027]; disclose an error logging system for a robot performing a task wherein the system keeps track and stores error data (i.e. errors (13) of fig. 2) each time an error occurs during a step of the task) 
O’Neil, Kuffner, Bolich, and Landsnes are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of logging error data upon occurrence of each error made by the robotic device during performance of the task as disclosed by Landsnes with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil, Kuffner, and Bolich to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order to provide a system and method for assisting technicians to identify the cause of process errors that occur during processing as disclosed by Landsnes (paragraph [0006]). 

Regarding Claim 2; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The method of claim 1, wherein the task includes transporting a target article from a first location to a second location at a site. (O’Neil; at least paragraph [0052]; disclose wherein a task is created to pick up bales of hay from a field and transport them to another area). 

Regarding Claim 3; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The method of claim 1, further comprising: determining an article transportation optimization from the productivity profile, wherein the article transportation optimization includes a suggested modification to how the task is performed. (O’Neil; at least paragraph [0025]; disclose various modifications to be performed during a task such as stopping the collection of hay bales based on a market price or skipping some hay bales based on moisture content).

Regarding Claim 5; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The method of claim 1, further comprising determining the billing rate data using the task parameter data. (O’Neil; at least paragraph [0049]; disclose determining billing rate based on task parameter such as a fuel cost data and a total amount of fuel used during performance of the task).

Regarding Claim 10; O’Neil teaches; A usage tracking and management system for a robotic device, the system comprising: 
a device management server communicatively connected to a task requestor device, a device supplier device, and a robotic device via a network; (O’Neil; at least Fig. 1; paragraph [0017]; disclose a system with an application server (device management server) that is connected to a central system (task requestor device), a machine subscription device (device supplier device), and tractor (task performing device))
wherein the robotic device is configured to perform a task according to received task instructions, the task comprising a plurality of sub-tasks; (O’Neil; at least paragraph [0020]; wherein the tractor (task performing device) is configured to perform the work assignment provided by the central system, such a baling hay, and wherein each bale of hay created is considered a sub-task of the designated task)
and wherein the device management server is configured to: receive task performance data, the task performance data logged during performance of the task, (O’Neil; at least paragraph [0015] and [0049]; disclose a system and method for sending a hay bailing application (i.e. task parameter data) to a tractor and wherein various data is tracked during performance of the task such as number bales created or location of the bales (i.e. task performance data))
generate a device usage profile from a first subset of the task performance data; (O’Neil; at least paragraph [0049]; disclose determining a total fuel used during performance of the task)
generate a device performance profile from a second subset of the task performance data; (O’Neil; at least paragraph [0048]; disclose determining a number hay bales created)
transmit the device usage profile to the task requestor device; (O’Neil; at least paragraph [0022]; disclose wherein the device usage information is provided to the central system)
transmit the device performance profile to at least one of the robotic device, the task requestor device, and the device supplier device; (O’Neil; at least paragraph [0022]; disclose wherein the device performance information is provided to the central system).
O’Neil appears silent on; A usage tracking and management system for a robotic device, the system comprising:
wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task;
generate an error profile from the error data;
generate a maintenance report for the robotic device from the task performance data and the error profile and transmit the maintenance report to the device supplier device;
distribute and install at least one software update or software upgrade at the robotic device, the at least one software update or software upgrade identified based on the maintenance report. 
However, Kuffner teaches; A usage tracking and management system for a robotic device, the system comprising: (Kuffner; at least Abstract; disclose a system and method of gathering task logs for a plurality of robotic devices)
generate an error profile from the error data; (Kuffner; at least column 12, lines 49-58; disclose a system and method for monitoring a plurality of robotic devices and wherein the system includes keeping track of each devices success/failures of completing tasks (i.e. error profile for each device))
O’Neil and Kuffner are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of creating an error profile data related to tasks performed by robots as disclosed by Kuffner with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order determine a health and possible maintenance need for the monitored devices as disclosed by Kuffner (column 12, lines 40-50). 
The combination of O’Neil and Kuffner appear to be silent on; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task;
generate a maintenance report for the robotic device from the task performance data and the error profile and transmit the maintenance report to the device supplier device;
distribute and install at least one software update or software upgrade at the robotic device, the at least one software update or software upgrade identified based on the maintenance report. 
However, Bolich teaches; generate a maintenance report for the robotic device from the task performance data and the error profile and transmit the maintenance report to the device supplier device; (Bolich; at least paragraphs [0019]-[0020] and [0022]; disclose a system and method that is capable of monitoring operation and operational parameters of robots and can utilize the information to create alert detailing an issue (report) detected with a particular robot device to a technician interface displaying the performance data and potential issue with the robot and wherein the system creating the report can function as a device supplier device as it contains user manuals and product specifications regarding each robot) 
distribute and install at least one software update or software upgrade at the robotic device, the at least one software update or software upgrade identified based on the maintenance report. (Bolich; at least paragraph [0028]; disclose wherein based on the identified report, providing a software patch (i.e. update) in order to correct a software malfunction within a robotic device).
O’Neil, Kuffner, and Bolich are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of providing software updates to robots as disclosed by Bolich with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil and Kuffner to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order to provide a system and method for assisting technicians by identifying issues with various robotic equipment as disclosed by Bolich (paragraph [0003]). 
The combination of O’Neil, Kuffner, and Bolich appear to be silent on; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task;
However, Landsnes teaches; wherein the task performance data includes error data logged upon occurrence of each error made by the robotic device during performance of each sub-task; (Landsnes; at least Fig. 2; paragraphs [0014]-[0015] and [0027]; disclose an error logging system for a robot performing a task wherein the system keeps track and stores error data (i.e. errors (13) of fig. 2) each time an error occurs during a step of the task) 
O’Neil, Kuffner, Bolich, and Landsnes are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of logging error data upon occurrence of each error made by the robotic device during performance of the task as disclosed by Landsnes with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil, Kuffner, and Bolich to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order to provide a system and method for assisting technicians to identify the cause of process errors that occur during processing as disclosed by Landsnes (paragraph [0006]). 

Regarding Claim 11; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 10, wherein the device usage profile includes a billable amount, and wherein the device management server generates the billable amount from the task performance data and billing rate data. (O’Neil; at least paragraph [0049]; disclose wherein the usage profile includes amount of fuel used for performance of the task and further takes into consideration a fuel cost to determine a billable amount). 

Regarding Claim 12; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 10, wherein the device performance profile includes a productivity level, the productivity level determined from the task performance data and task duration data. (O’Neil; at least paragraphs [0024] and [0048]; disclose wherein the system includes determining an amount of hay bales created and also keeps track of a duration of the task).

Regarding Claim 13; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 10, wherein generating the device performance profile includes generating a performance optimization. (O’Neil; at least paragraph [0021]; disclose wherein the system may determine that a work location has become too wet and to move to a new location or for instance that crop harvest price is high and to speed up the operation).

Regarding Claim 14; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 13, wherein the performance optimization is a task performance optimization, and wherein the task performance optimization includes a suggested modification to how the task is performed. (O’Neil; at least paragraph [0021]; disclose increasing a speed of collecting hay bales).

Regarding Claim 15; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 14, wherein the task performance optimization includes a navigation route optimization. (O’Neil; at least paragraph [0024]; disclose wherein the system provides a suggested GPS route to an operator for performing a task). 

Regarding Claim 17; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 13, wherein the performance optimization is a device performance optimization. (O’Neil; at least paragraph [0021]; disclose wherein the optimization is increasing the speed of a device).

Regarding Claim 19; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 10, wherein the device performance profile includes machine health data describing a machine state, and wherein the machine health data is generated from a machine health signature. (Kuffner; at least column 12, lines 40-50; disclose determining a device health data based on an estimated remaining life).

Regarding Claim 21; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The method of claim 1, further comprising: determining at least one modular part for maintenance on the robotic device based on the maintenance report; and transmitting maintenance instructions over a network, the maintenance instructions for conducting maintenance on the robotic device using the at least one modular part. (Bolich; at least paragraphs [0023]-[0025]; disclose wherein the supplier device determines a hardware malfunction (i.e. a modular part) of a particular robot, determines a part that needs to be replaced, provides instructions to a 3D printer for creating the replacement part based on vendor specification, and lastly provides instructions to a maintenance interface (i.e. task beneficiary device) for a technician to utilize to successfully repair the deficient robot).

Regarding Claim 22; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The method of claim 21, wherein the at least one modular part comprises a physical component. (Bolich; at least paragraphs [0024]-[0025]; disclose wherein the modular part comprises physical components).

Regarding Claim 23; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 10, wherein the device management server is further configured to: receive maintenance instructions from the device supplier device, the maintenance instructions for conducting maintenance using at least one modular part on the robotic device; and transmitting the maintenance instructions to the task beneficiary device. (Bolich; at least paragraphs [0023]-[0025]; disclose wherein the supplier device determines a hardware malfunction (i.e. a modular part) of a particular robot, determines a part that needs to be replaced, provides instructions to a 3D printer for creating the replacement part based on vendor specification, and lastly provides instructions to a maintenance interface (i.e. task beneficiary device) for a technician to utilize to successfully repair the deficient robot).

Regarding Claim 24; the combination of O’Neil, Kuffner, Bolich, and Landsnes further teach; The system of claim 23, wherein the at least one modular part comprises a physical component. (Bolich; at least paragraphs [0024]-[0025]; disclose wherein the modular part comprises physical components).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over O’Neil et al. (US PGPUB 20110270724) in view of Kuffner, Jr. et al. (US Patent 9,008,839) in view of Bolich (US PGPUB 20150149392) in view of Landsnes (US PGPUB 20090204257) in further view of Lewis et al. (US PGPUB 20140100782).

Regarding Claim 4; the combination of O’Neil, Kuffner, Bolich, and Landsnes appear to be silent on; The method of claim 3, wherein determining the article transportation optimization includes inputting the productivity profile to a machine learning algorithm and generating the article transportation optimization using the machine learning algorithm.
However, Lewis teaches; The method of claim 3, wherein determining the article transportation optimization includes inputting the productivity profile to a machine learning algorithm and generating the article transportation optimization using the machine learning algorithm. (Lewis; at least paragraphs [0124] and [0128]-[0129]; discloses a scoring and selection algorithm (i.e. a machine learning algorithm assigning scores to potential paths and choosing the path with the highest scoring) that takes into consideration a productivity information of a vehicle (i.e. amount of fuel consumed during execution of selected path) and scores a bunch of potential solutions based on the received information and selects the solution with the highest score to be executed by the machine).
O’Neil, Kuffner, Bolich, Landsnes, and Lewis are analogous art or from the same field of endeavor task monitoring and control systems.
It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of utilizing a machine learning algorithm for determining a transport optimization as disclosed by Lewis with the known system of a monitoring and billing system for the performance of tasks by devices as taught by O’Neil, Kuffner, Bolich, and Landsnes to achieve the known result of more efficient monitoring of the device health in the system. One would be motivated to combine the cited art of reference in order to provide a way to score potential control plans based upon inefficiencies so that the most efficient plan can be selected when performing a transportation command as taught by Lewis (paragraph [0124]). 

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 9/27/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of O’Neil et al. (US PGPUB 20110270724) in view of Kuffner, Jr. et al. (US Patent 9,008,839) in view of Bolich (US PGPUB 20150149392) in view of Landsnes (US PGPUB 20090204257).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Namikoshi (US PGPUB 20190271976): disclose a system and method for monitoring operation of a robotic device and creating a record of errors that occur during performance of a task. 

Meier et al. (US PGPUB 20180246502): disclose a system and method for keeping a record of an actual path performed by a robot which can be compared to an expected path and an error can be determined based upon the deviation compared to a threshold.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER W CARTER/Examiner, Art Unit 2117